DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Claim Objections
Claim  objected to because of the following informalities:  claim 17 depends on cancelled claim 16, it should depend on claim 15.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The specification discloses on paragraph 41 that “[a] sensor may be located on one or more of the interior of the transport, the exterior of the transport, on a fixed object apart from the transport, and on another transport near to the transport. The sensor may also be associated with the transport's speed, the transport's braking, the transport's acceleration, fuel levels, service needs, the gear-shifting of the transport, the transport's steering, and the like. The notion of a sensor may also be a device, such as a mobile device.”
	The speciation also discloses in paragraph 96 that “[t]he sensor data may also be the basis for the vehicle event data 634, such as a location(s) to be traveled, an average speed, a top speed, acceleration rates, whether there were any collisions, was the expected route taken, what is the next destination, whether safety measures are in place, whether the vehicle has enough charge/fuel, etc.”
However, the specification does not appear to have support for “receiving, by the server, a second data collection associated with an expected route of the transport after exiting the geo-fence, wherein the second data collection is received from a mobile device separate from the transport and located inside the transport”, as recited in claim 1, and similarly in claims 8 and 15.
The specification discloses in paragraphs 53-57 examples of responsibilities associated with the transport, for example, paragraph 53 discloses: “A non-limiting example of a responsibility that is associated with the transport 104 prior to entry into the geo-fence 106 includes uploading data in exchange for not paying a toll or paying less of a toll. For example, the transport 104 may collect data that may be valuable to a private entity, a federal government entity, a state government entity, or a local government entity. In exchange for not paying a toll when entering the geo-fence 108 or not paying any toll when entering the geo-fence 108, the transport 104 may upload data prior to entering the geo-fence 108. Non-limiting examples of data that may be uploaded may include: data associated with number, gender or age of passengers within the transport 104, data associated with the make, model or year of the transport 104, navigational history of the transport 104, infotainment history of the passengers within the transport 104, survey data taken by passengers within the transport 104, weight of the transport 104, weight of any freight within the transport 104 and combinations thereof. This uploaded data may be used for marketing purposes or for city planning purposes.”
However, the specification does not appear to have support for
“transferring, by the server, a value to the transport responsive to determining a responsibility of the transport has been satisfied when the first data collection is uploaded to the server by the transport prior to entering the geofence in exchange for not performing an action after entering the geofence”, as recited in claim 1, and similarly in claims 8 and 15.
 Claims 2, 4-7, 9, 11-14, and 17-20 are also rejected by virtue of the dependency on claims 1, 8, or 15.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhoff et al (Pub. No.: US 2010/0280887 A1, hereinafter Eckhoff) in view of Nelson (Pub. No.: US 2019/0016341 A1), further in view of Patsiokas et al (Pub. No.: US 2017/0032402 A1, hereinafter Patsiokas), and further in view of Hayes et al (Patent No.: US 9,651,391 B1, hereinafter Hayes).

Consider claims 1, 8, and 15, Eckhoff discloses a method comprising  
receiving [, by a server,] a first data collection prior to entering a geo-fence (the query received from the off-site entity 144 may be transmitted before entering at least one of a pre-designated roadway, a region, a pre-designated bridge, a pre-designated parking lot, a pre-designated parking spot, or a queue for refueling the combustible fuel or recharging the batteries, paragraph 38); 
While Eckhoff discloses that the off-site entity 144 may include a transceiver maintained by a road authority (see paragraph 32), Eckhoff does not explicitly disclose a server comprising a processor and a memory or a non-transitory computer-readable; 

or second data collection associated with an expected route of the transport after exiting the geo-fence, wherein the second data collection is received from a mobile device separate from the transport and located inside the transport; 
or transferring by the server, a value to the transport responsive to determining a responsibility of the transport has been satisfied when the first data collection is uploaded to the server by the transport prior to entering the geofence in exchange for not performing an action after entering the geofence.	
In the same field of endeavor, Nelson discloses a server 125 configured to monitor compliance with applicable rules or directives made and maintained by an authority (see paragraphs 29 and 31); the server 125 comprises a processor 800 and a memory 801(see Fig. 6 and paragraph 72). Nelson further discloses a non-transitory computer-readable medium (see paragraph 100).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the road authority in Eckhoff to comprise a server as disclosed in Nelson in order to automate the awarding of privileges to vehicles.
However, Eckhoff as modified by Nelson does not expressly disclose o that the first data collection represents one or more infotainment selections made inside a transport by one or more passengers of the transport, wherein the first data collection is received from a device integrated with the transport;

or transferring by the server, a value to the transport responsive to determining a responsibility of the transport has been satisfied when the first data collection is uploaded to the server by the transport prior to entering the geofence in exchange for not performing an action after entering the geofence.
In the same field of endeavor, Patsiokas discloses the first data collection represents one or more infotainment selections made inside a transport by one or more passengers of the transport, wherein the first data collection is received from a device integrated with the transport  (V2V-enabled vehicles can receive advertisements or offers from RSEs, or even other V2V enabled vehicles, in a defined Target Region, which may then be played to a user in-vehicle once a given Trigger Region has been entered. By logging all advertisements or offers played to a user and sending the log to an RSE, for example, and from there to a content provider (e.g., an SDARS service operator), verified delivery of advertisements is achieved, which allows the content provider to obtain significant revenues from advertisers. In return for uploading the playback record from the vehicle to the RSE, a variety of incentives may be offered, paragraph 42); and 
 transferring by the server, a value to the transport responsive to determining a responsibility of the transport has been satisfied when the first data collection is uploaded to the server by the transport prior to entering the geofence in exchange for not performing an action after entering the geofence (In return for uploading the 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Patsiokas with the teachings of Eckhoff and Nelson to enhance vehicle to vehicle and vehicle to infrastructure communications.
While Eckhoff discloses transmitting status of a vehicle when the vehicle crosses from one area into another, such as from a highway authority to a city authority, see paragraph 37,  (i.e. after exiting the geo-fence), the combination of Eckhoff, Nelson, and Patsiokas does not expressly disclose a second data collection associated with an expected route of the transport after exiting the geo-fence, wherein the second data collection is received from a mobile device separate from the transport and located inside the transport.
	In the same field of endeavor, Hayes discloses a second data collection associated with an expected route of the transport [after exiting the geo-fence], wherein the second data collection is received from a mobile device separate from the transport and located inside the transport (Upon configuring a route, the computing device 206 may send the planned route to application server(s) 205 for storage and comparison 
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hayes with the teachings of Eckhoff, Nelson, and Patsiokas to provide information to drivers on a shared route.

Consider claims 2 and 9, and as applied to claims 1 and 8 respectively above, Eckhoff discloses wherein at least one of a device integrated into the transport and a mobile device in the transport provide a location of the transport to the server (GPS receiver 194, Fig. 5; the transmitter 120 may transmit the status of the vehicle 100 based upon a location, such as the location of the vehicle 100, paragraph 36).

Consider claims 5, 12, and 18, and as applied to claims 1, 8, and 15 respectively above, Eckhoff discloses providing a data collection responsibility to the transport, by the server, when the transport exits the geofence (the transmitter 120 may transmit the status of the vehicle 100 based upon a location, such as the location of the vehicle 100 (e.g., when the vehicle crosses from one area into another, such as from a highway authority to a city authority), paragraph 37).

Consider claims 6, 13, and 19, and as applied to claims 1, 8, and 15 respectively above, Eckhoff discloses further comprising establishing, by the server and prior to the entering the geo-fence, at least one of a size of the geo-fence, a shape of the geo-fence .


Claims 4, 7, 11, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhoff in view of Nelson, further in view of Patsiokas, further in view of Hayes, and further in view Finlow-Bates (Pub. No.: US 2014/0167961 A1).

Consider claims 4, 11, and 17, and as applied to claim 1, 8, and 15 respectively above, Eckhoff as modified by Nelson, and further modified by Patsiokas and Hayes does not expressly disclose wherein when a data responsibility of the transport is not satisfied, the server performs at least one of: provides a first message to the transport; and provides a second message to the transport when the transport performs one or more of: approaches a next geo-fence; and enters a next geo-fence.
In the same field of endeavor, Finlow-Bates discloses wherein when a data responsibility of the transport is not satisfied, the server performs at least one of: provides a first message to the transport; and provides a second message to the transport when the transport performs one or more of: approaches a next geo-fence; and enters a next geo-fence (an alert is triggered if a vehicle enters a second geo-fence within a certain period of time after leaving a first geo-fence, paragraph 59; The alert may be for the driver of vehicle 406, the operator of the parking lot, or both. The location-aware device may display the alert to the driver. The alert may be in the form of 
Therefore, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Finlow-Bates with the teachings of Eckhoff, Nelson, Patsiokas, and Hayes in order to track the order in which the user enters and exits related geo-fences.

Consider claims 7, 14, and 20, and as applied to claims 1, 8, and 15 respectively above, Eckhoff as modified by Nelson, and further modified by Liu does not expressly disclose establishing, by the server, a second geo-fence associated with a second physical area.
In the same field of endeavor, Finlow-Bates discloses establishing, by the server, a second geo-fence associated with a second physical area (Geo-fence A, Geo-fence B, see Fig. 4 and paragraph 59).
Therefore, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Finlow-Bates with the teachings of Eckhoff, Nelson, Patsiokas, and Hayes in order to track the order in which the user enters and exits related geo-fences.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642